Case:
Case: 4:20-cv-01240-PLC
      4:20-cv-01486 Doc. Doc.
                         #: 1-2
                              #: 1Filed:
                                     Filed:
                                         10/14/20
                                            09/11/20Page:
                                                      Page:
                                                          1 of1 15
                                                                of 15
                                                                   PageID
                                                                      PageID
                                                                          #: 352
                                                                             #: 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

BRIDGETON LANDFILL, LLC,                        )
                                                )
               Plaintiff,                       )   Case No.: 4:20-cv-1240
                                                )   Division No.:
vs.                                             )
                                                )   JURY TRIAL DEMANDED
MISSOURI ASPHALT PRODUCTS, L.L.C.,              )
                                                )
               Defendant.                       )
                                                )
                                                )
                                                )
                                                )

                                     COMPLAINT

       Plaintiff Bridgeton Landfill, LLC (“Bridgeton Landfill”), through the undersigned

counsel, for its Complaint against Defendant Missouri Asphalt Products, L.L.C.

(“Missouri Asphalt”), alleges as follows:

                             NATURE OF THIS ACTION

       1.      This is a civil action arising from environmental contamination caused by

Missouri Asphalt for which Plaintiff seeks cost recovery, contribution and a declaratory

judgment under Sections 107(a), 113(f) and 113(g)(2) of the Comprehensive

Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C. §§

9601-9675 (“CERCLA”).

       2.      Groundwater underneath the West Lake Landfill Superfund Site (“West

Lake Landfill Site”) is contaminated with “hazardous substances” as defined by Section

101(14) of CERCLA, 42 U.S.C. § 9601(14).
Case:
Case: 4:20-cv-01240-PLC
      4:20-cv-01486 Doc. Doc.
                         #: 1-2
                              #: 1Filed:
                                     Filed:
                                         10/14/20
                                            09/11/20Page:
                                                      Page:
                                                          2 of2 15
                                                                of 15
                                                                   PageID
                                                                      PageID
                                                                          #: 353
                                                                             #: 2




       3.      According to the United States Environmental Protection Agency

(“EPA”), action to address the contamination is necessary to protect the public health and

the environment.

       4.      Missouri Asphalt is a covered person as defined by Section 107(a)(3) of

CERCLA, 42 U.S.C. § 9607(a)(3), because it currently operates an asphalt plant at the

West Lake Landfill Site.

       5.      Bridgeton Landfill has incurred, and will continue to incur, significant

response costs to investigate and otherwise respond to the hazardous substances in the

groundwater underneath the West Lake Landfill Site.

       6.      Missouri Asphalt is responsible for the release or threatened release of

hazardous substances to groundwater at the West Lake Landfill Site and, therefore,

should bear the costs to respond to the resulting contamination.

       7.      By this action, Bridgeton Landfill seeks to recover from Missouri Asphalt

the necessary costs of response that Plaintiff has incurred and will continue to incur in a

manner consistent with the National Contingency Plan (“NCP”), 40 C.F.R. Part 300, et

seq., caused by the release or threatened release of hazardous substances that have

contaminated groundwater underneath the West Lake Landfill Site.

       8.      Bridgeton Landfill also seeks a declaratory judgment that Missouri

Asphalt is liable for future response costs or damages that will be binding on any

subsequent actions to further recover response costs or damages.

                                         PARTIES

       9.      Plaintiff Bridgeton Landfill, LLC, is a limited liability company organized

and existing under the laws of the State of Delaware with its principal place of business

in Arizona.



                                             -2-
Case:
Case: 4:20-cv-01240-PLC
      4:20-cv-01486 Doc. Doc.
                         #: 1-2
                              #: 1Filed:
                                     Filed:
                                         10/14/20
                                            09/11/20Page:
                                                      Page:
                                                          3 of3 15
                                                                of 15
                                                                   PageID
                                                                      PageID
                                                                          #: 354
                                                                             #: 3




        10.     Defendant Missouri Asphalt Products, L.L.C., is a limited liability

company organized and existing under the laws of the State of Missouri with its principal

place of business in Missouri.

                              JURISDICTION AND VENUE

        11.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 42

U.S.C. § 9613(b) because Count I seeks relief under CERCLA § 107(a), 42 U.S.C. §

9607(a), and Count II seeks relief under CERCLA § 113(f), 42 U.S.C. § 9613(f). In

addition, the Declaratory Judgment Act, 28 U.S.C. §§ 2201, 2202, and Section 113(g)(2)

of CERCLA, 42 U.S.C. § 9613(g)(2), authorize this Court to grant Bridgeton Landfill

declaratory relief sought in Count III.

        12.     Venue is proper in this district under CERCLA Section 113(b), 42 U.S.C.

§ 9613(b), and 28 U.S.C. § 1391 because the releases, threatened releases and damages at

issue occurred in Bridgeton, Missouri, which is within this judicial district, and Missouri

Asphalt resides within this judicial district.

                 THE WEST LAKE LANDFILL SUPERFUND SITE

        13.     The West Lake Landfill Site is located at 13570 St. Charles Rock Road in

Bridgeton, St. Louis County, Missouri.

        14.     In 1990, EPA listed the West Lake Landfill Site on the Superfund

National Priorities List.

        15.     EPA has divided the West Lake Landfill Site into three operable units,

Operable Unit-1 (“OU-1”), Operable Unit-2 (“OU-2”) and Operable Unit-3 (“OU-3”).

        16.     OU-1 is comprised of two radiological disposal areas, Radiological Area 1

and Radiological Area 2, plus an adjacent area called the Buffer Zone/Crossroads

Property, where erosion from Area 2 deposited radiologically-impacted materials.



                                                 -3-
Case:
Case: 4:20-cv-01240-PLC
      4:20-cv-01486 Doc. Doc.
                         #: 1-2
                              #: 1Filed:
                                     Filed:
                                         10/14/20
                                            09/11/20Page:
                                                      Page:
                                                          4 of4 15
                                                                of 15
                                                                   PageID
                                                                      PageID
                                                                          #: 355
                                                                             #: 4




       17.     OU-2 consists of the remainder of the West Lake Landfill Site, including

several inactive landfilled areas containing sanitary waste or demolition debris that

ceased operation prior to state regulation, a permitted sanitary landfill (the “Bridgeton

Sanitary Landfill”), a solid waste transfer station and an asphalt plant.

       18.     Contaminants exceeding Maximum Contaminant Levels (“MCLs”) in

alluvial groundwater were identified as contaminants of concern for OU-1 and OU-2.

These contaminants include arsenic, benzene, vinyl chloride, iron, manganese, chloride,

total dissolved solids, fluoride and total petroleum hydrocarbons.

       19.     EPA has determined that additional data are needed to determine the

nature, extent and source of groundwater contamination at the West Lake Landfill Site,

the potential for such contamination to migrate beyond site boundaries into critical

exposure pathways, the mechanisms of contaminant migration and attendant risks posed

to human health and the environment. As a result, in 2017, EPA created OU-3 to address

sitewide groundwater.

       20.     On February 6, 2019, Bridgeton Landfill, Cotter Corporation (N.S.L.) and

the United States Department of Energy entered into an Administrative Settlement

Agreement and Order on Consent, EPA Docket No. CERCLA-07-2018-0259, for the

performance of a remedial investigation/feasibility study for OU-3 (the “OU-3

ASAOC”).

       21.     The OU-3 ASAOC defines “OU-3” as “groundwater at or surrounding the

West Lake Landfill Site that has been impacted by contaminants at the Site.”




                                             -4-
Case:
Case: 4:20-cv-01240-PLC
      4:20-cv-01486 Doc. Doc.
                         #: 1-2
                              #: 1Filed:
                                     Filed:
                                         10/14/20
                                            09/11/20Page:
                                                      Page:
                                                          5 of5 15
                                                                of 15
                                                                   PageID
                                                                      PageID
                                                                          #: 356
                                                                             #: 5




              EPA’S CONCLUSIONS OF LAW IN THE OU-3 ASAOC

       22.     EPA has found the West Lake Landfill Site is a “facility” as defined by

Section 101(9) of CERCLA, 42 U.S.C. § 9601(9).

       23.     EPA has concluded the groundwater contamination found at the West

Lake Landfill Site includes “hazardous substances” as defined by Section 101(14) of

CERCLA, 42 U.S.C. § 9601(14).

       24.     EPA has concluded there have been actual or threatened “releases” of

hazardous substances, including actual or threatened “releases” of hazardous substances

to groundwater, at the West Lake Landfill Site as defined by Section 101(22) of

CERCLA, 42 U.S.C. § 9601(22).

          MISSOURI ASPHALT’S CURRENT OPERATOR LIABILITY

       25.     Prior to 1993, West Lake Quarry and Material Company operated an

asphalt plant at the West Lake Landfill Site.

       26.     On or about May 21, 1993, West Lake Quarry and Material Company

entered into an Operating Agreement with Maryon Industries, Inc. (“Maryon”).

       27.     Under the Operating Agreement, West Lake Quarry and Material

Company leased the portion of the West Lake Landfill Site containing the asphalt plant

(hereinafter, the “Premises”) to Maryon, and granted Maryon the right to operate the

asphalt plant at the Premises.

       28.     Under the Operating Agreement, Maryon agreed to operate the asphalt

plant in compliance with all applicable laws, including all federal, state and local

environmental laws.




                                             -5-
Case:
Case: 4:20-cv-01240-PLC
      4:20-cv-01486 Doc. Doc.
                         #: 1-2
                              #: 1Filed:
                                     Filed:
                                         10/14/20
                                            09/11/20Page:
                                                      Page:
                                                          6 of6 15
                                                                of 15
                                                                   PageID
                                                                      PageID
                                                                          #: 357
                                                                             #: 6




       29.     In early 1993, West Lake Quarry and Material Company retained ADR/St.

Louis for the purpose of removing seven underground storage tanks (“USTs”) from the

Premises. The removal of the USTs occurred near/around the time that the Operating

Agreement was executed.

       30.     During the course of removal, ADR/St. Louis found several leaking tanks,

including a waste oil tank, diesel tanks and petroleum tanks.

       31.     Soil sampling conducted at the time of removal detected, inter alia,

benzene, toluene, ethylbenzene and xylenes.

       32.     By the end of 1993, ADR/St. Louis installed groundwater monitoring

wells in the vicinity of the asphalt plant, and some of the wells exhibited floating free

product on top of the groundwater.

       33.     Letters from the Missouri Department of Natural Resources to Maryon

between 1994 and 2001 noted the extent of contamination had not been completely

defined, and requested that Maryon submit a corrective action plan.

       34.     Groundwater sampling conducted in 1997 detected chlorobenzene,

ethylbenzene, xylenes and diesel at the Premises.

       35.     On or about July 10, 2002, Missouri Asphalt succeeded to the rights and

interests of Maryon under the Operating Agreement by entering into an Assignment and

Assumption Agreement and Consent (“Assignment and Assumption Agreement”) with

Maryon.

       36.     Under the Assignment and Assumption Agreement, Missouri Asphalt

assumed responsibility to continue the investigation and corrective action relating to the

leaking underground storage tanks.




                                             -6-
Case:
Case: 4:20-cv-01240-PLC
      4:20-cv-01486 Doc. Doc.
                         #: 1-2
                              #: 1Filed:
                                     Filed:
                                         10/14/20
                                            09/11/20Page:
                                                      Page:
                                                          7 of7 15
                                                                of 15
                                                                   PageID
                                                                      PageID
                                                                          #: 358
                                                                             #: 7




       37.     Under the Assignment and Assumption Agreement, Missouri Asphalt is

responsible for operating the asphalt plant in compliance with all applicable laws,

including federal, state and local environmental laws.

       38.     Missouri Asphalt currently operates an asphalt plant at the Premises.

       39.     Upon information and belief, Missouri Asphalt stores waste oil and other

materials containing hazardous substances as defined by CERCLA Section 101(14), 42

U.S.C. § 9601(14), at the Premises.

       40.     There is visible staining on the ground at the Premises, and, upon

information and belief, such staining is the result of releases of waste oil and other

materials containing hazardous substances as defined by CERCLA Section 101(14), 42

U.S.C. § 9601(14).

       41.     Upon information and belief, other USTs are still located at the Premises

and are contributing to groundwater contamination.

              BRIDGETON LANDFILL’S RESPONSE ACTIONS AND
                    NCP-COMPLIANT RESPONSE COSTS

       42.     EPA has concluded the groundwater contamination found at the West

Lake Landfill Site includes “hazardous substances” as defined by Section 101(14) of

CERCLA, 42 U.S.C. § 9601(14).

       43.     EPA has concluded there have been actual or threatened “releases” of

hazardous substances to groundwater underneath the West Lake Landfill Site as defined

by Section 101(22) of CERCLA, 42 U.S.C. § 9601(22).

       44.     Under the OU-3 ASAOC, EPA has compelled parties, including Bridgeton

Landfill, to incur response costs in undertaking response, investigation and removal

activities at the West Lake Landfill Site.




                                             -7-
Case:
Case: 4:20-cv-01240-PLC
      4:20-cv-01486 Doc. Doc.
                         #: 1-2
                              #: 1Filed:
                                     Filed:
                                         10/14/20
                                            09/11/20Page:
                                                      Page:
                                                          8 of8 15
                                                                of 15
                                                                   PageID
                                                                      PageID
                                                                          #: 359
                                                                             #: 8




        45.     Bridgeton Landfill has incurred and will continue to incur costs to

investigate and otherwise respond to the hazardous substances detected in groundwater

underneath the West Lake Landfill Site.

        46.     The costs Bridgeton Landfill has incurred and will continue to incur to

investigate and respond to groundwater contamination at the West Lake Landfill Site are

“response” costs as that term is used in Section 107(a) of CERCLA, 42 U.S.C. § 9607(a),

and defined in Section 101(25) of CERCLA, 42 U.S.C. § 9601(25).

        47.     The response costs Bridgeton Landfill has incurred and will continue to

incur to investigate and respond to groundwater contamination at the West Lake Landfill

Site are “necessary costs of response” as that phrase is used in Section 107(a) of

CERCLA, 42 U.S.C. § 9607(a).

        48.     The response costs Bridgeton Landfill has incurred and will continue to

incur to investigate and respond to groundwater contamination at the West Lake Landfill

Site are consistent with the NCP as that phrase is used in Section 107(a) of CERCLA, 42

U.S.C. § 9607(a).

                              COUNT I
              COST RECOVERY UNDER CERCLA 42 U.S.C. § 9607(a)

        49.     Plaintiff repeats and re-alleges Paragraphs 1 through 48 above, as though

fully set forth herein.

        50.     Missouri Asphalt is a “person” as defined in Section 101(21) of CERCLA,

42 U.S.C. § 9601(21).

        51.     Missouri Asphalt is a covered person within the meaning of Section

107(a)(1), 42 U.S.C. § 9607(a)(1). Missouri Asphalt currently “operates” the Premises,

an area located within the West Lake Landfill Site.




                                            -8-
Case:
Case: 4:20-cv-01240-PLC
      4:20-cv-01486 Doc. Doc.
                         #: 1-2
                              #: 1Filed:
                                     Filed:
                                         10/14/20
                                            09/11/20Page:
                                                      Page:
                                                          9 of9 15
                                                                of 15
                                                                   PageID
                                                                      PageID
                                                                          #: 360
                                                                             #: 9




       52.     Missouri Asphalt is responsible for complying with all laws, including

federal, state and local environmental laws, in the operation of its asphalt plant at the

Premises.

       53.     Upon information and belief, Missouri Asphalt’s operations generate

wastes and other residues containing “hazardous substances” as defined in Section

101(14) of CERCLA, 42 U.S.C. § 9601(14).

       54.     Upon information and belief, Missouri Asphalt is responsible for the

release or threatened release of waste oil and other materials containing hazardous

substances as defined by CERCLA Section 101(14), 42 U.S.C. § 9601(14) at the

Premises.

       55.     The West Lake Landfill Site is a “facility” as the term is defined in

Section 101(9) of CERCLA, 42 U.S.C. § 9601(9).

       56.     There have been actual or threatened “releases” of hazardous substances to

groundwater at the West Lake Landfill Site as defined by Section 101(22) of CERCLA,

42 U.S.C. § 9601(22).

       57.     Bridgeton Landfill has undertaken response actions at the West Lake

Landfill Site to respond to the release or threatened release of hazardous substances to

groundwater.

       58.     The costs Bridgeton Landfill has incurred and will continue to incur while

undertaking response actions at the West Lake Landfill Site are “response” costs as that

term is used in Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), and defined in Section

101(25) of CERCLA, 42 U.S.C. § 9601(25).




                                             -9-
Case:
 Case:4:20-cv-01240-PLC
       4:20-cv-01486 Doc.Doc.
                          #: 1-2
                              #: 1Filed:
                                     Filed:
                                         10/14/20
                                            09/11/20Page:
                                                      Page:
                                                          1010
                                                             of of
                                                                1515
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             36110




        59.     Bridgeton Landfill’s past and future response costs are “necessary costs of

 response” as that phrase is used in Section 107(a) of CERCLA, 42 U.S.C. § 9607(a).

        60.     Bridgeton Landfill’s past and future response costs have been and will be

 incurred, to the extent necessary, in substantial compliance with the National

 Contingency Plan (“NCP”).

        61.     Pursuant to Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), Missouri

 Asphalt is jointly and severally liable to Plaintiff, in whole or in part, for any necessary

 costs of response for groundwater contamination at the West Lake Landfill Site that

 Bridgeton Landfill has incurred or will incur in the future in substantial compliance with

 the NCP.

        62.     To date, Missouri Asphalt has not reimbursed Bridgeton Landfill for any

 of the response costs incurred in connection with OU-3 of the West Lake Landfill.

        63.     Notice of this action is being provided to the Administrator of the

 Environmental Protection Agency and the United States Attorney General, pursuant to 42

 U.S.C. § 9613(l).

                            COUNT II
       CLAIM FOR CONTRIBUTION UNDER CERCLA, 42 U.S.C. § 9613(f)

        64.     Bridgeton Landfill repeats and re-alleges Paragraphs 1 through 63 above,

 as though fully set forth herein.

        65.     Missouri Asphalt is a “person” as defined in Section 101(21) of CERCLA,

 42 U.S.C. § 9601(21).

        66.     Missouri Asphalt is a covered person within the meaning of Section

 107(a)(1), 42 U.S.C. § 9607(a)(1). Missouri Asphalt currently “operates” the Premises,

 an area located within the West Lake Landfill Site.




                                              -10-
Case:
 Case:4:20-cv-01240-PLC
       4:20-cv-01486 Doc.Doc.
                          #: 1-2
                              #: 1Filed:
                                     Filed:
                                         10/14/20
                                            09/11/20Page:
                                                      Page:
                                                          1111
                                                             of of
                                                                1515
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             36211




        67.     Missouri Asphalt is responsible for complying with all laws, including all

 federal, state and local environmental laws, in the operation of its asphalt plant at the

 Premises.

        68.     Upon information and belief, Missouri Asphalt’s operations generate

 wastes and other residues containing “hazardous substances” as defined in Section

 101(14) of CERCLA, 42 U.S.C. § 9601(14).

        69.     Upon information and belief, Missouri Asphalt is responsible for the

 release or threatened release of waste oil and other materials containing hazardous

 substances as defined by CERCLA Section 101(14), 42 U.S.C. § 9601(14) at the

 Premises.

        70.     The West Lake Landfill Site is a “facility” as the term is defined in

 Section 101(9) of CERCLA, 42 U.S.C. § 9601(9).

        71.     There have been actual or threatened “releases” of hazardous substances to

 groundwater at the West Lake Landfill Site as defined by Section 101(22) of CERCLA,

 42 U.S.C. § 9601(22).

        72.     Bridgeton Landfill has entered into various agreements with the United

 States to perform response actions at the West Lake Landfill Site, including the OU-3

 ASAOC, that could be deemed settlements under which Bridgeton Landfill has resolved

 certain of its liability for contamination at the West Lake Landfill Site.

        73.     The costs for which Bridgeton Landfill is liable under the various

 agreements with the United States constitute necessary costs of response incurred in a

 manner consistent with the NCP under 42 U.S.C. § 9607(a)(4)(B) to remediate hazardous

 substances. These costs, which include costs that Bridgeton Landfill has already




                                              -11-
Case:
 Case:4:20-cv-01240-PLC
       4:20-cv-01486 Doc.Doc.
                          #: 1-2
                              #: 1Filed:
                                     Filed:
                                         10/14/20
                                            09/11/20Page:
                                                      Page:
                                                          1212
                                                             of of
                                                                1515
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             36312




 expended to address the contamination contributed to the West Lake Landfill Site by

 Missouri Asphalt, represent more than Bridgeton Landfill’s allocable share of costs

 related to its releases or disposal of hazardous substances at the West Lake Landfill Site.

          74.   Bridgeton Landfill is entitled to contribution from Missouri Asphalt under

 Section 113(f) of CERCLA, 42 U.S.C. § 9613(f), for Missouri Asphalt’s equitable share

 of all costs and damages incurred by Bridgeton Landfill that exceeds Bridgeton Landfill’s

 equitable share of the costs for which Bridgeton Landfill is liable under its various

 agreements with the United States that could be deemed settlement agreements.

          75.   Notice of this action is being provided to the Administrator of the

 Environmental Protection Agency and the United States Attorney General, pursuant to 42

 U.S.C. § 9613(l).

                               COUNT III
           DECLARATORY JUDGMENT UNDER FEDERAL LAW AS TO
         MISSOURI ASPHALT’S RESPONSIBILITY FOR PAST AND FUTURE
                        CERCLA RESPONSE COSTS

          76.   Bridgeton Landfill repeats and re-alleges Paragraphs 1 through 75 above,

 as though fully set forth herein.

          77.   An actual and substantial controversy has arisen between Bridgeton

 Landfill and Missouri Asphalt regarding their respective rights and obligations for the

 response costs that have been incurred and the response costs that will be incurred to

 respond to the releases of hazardous substances to groundwater at the West Lake Landfill

 Site.

          78.   Until such time as remediation of the West Lake Landfill Site is complete,

 additional response costs will be needed to respond to the contamination at the site.




                                             -12-
Case:
 Case:4:20-cv-01240-PLC
       4:20-cv-01486 Doc.Doc.
                          #: 1-2
                              #: 1Filed:
                                     Filed:
                                         10/14/20
                                            09/11/20Page:
                                                      Page:
                                                          1313
                                                             of of
                                                                1515
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             36413




        79.       Pursuant to the Federal Declaratory Judgments Act, 28 U.S.C. §§ 2201,

 2202, and CERCLA § 113(g)(2), 42 U.S.C. § 9613(g)(2), Bridgeton Landfill is entitled to

 a declaratory judgment holding Missouri Asphalt jointly and severally liable to Bridgeton

 Landfill under Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), for past and future

 response costs incurred by Bridgeton Landfill in connection with OU-3 at the West Lake

 Landfill Site.

        80.       Pursuant to the Federal Declaratory Judgments Act, 28 U.S.C. §§ 2201,

 2202, and CERCLA § 113(g)(2), 42 U.S.C. § 9613(g)(2), Bridgeton Landfill is entitled to

 a declaratory judgment holding Missouri Asphalt liable under Section 113(f) of

 CERCLA, 42 U.S.C. § 9613(f), for contribution for Missouri Asphalt’s equitable share of

 all costs and damages incurred by Plaintiff that are deemed resolved under settlement

 agreements between Bridgeton Landfill and the United States.

                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Bridgeton Landfill, LLC, demands judgment in its favor

 and against Defendant Missouri Asphalt Products, L.L.C., to the extent authorized by

 law, as follows:

        A.        AS TO COUNT I, for recovery of all response costs incurred in

 connection with OU-3 of the West Lake Landfill Site consistent with the National

 Contingency Plan, including pre-judgment interest thereon as allowed by law;

        B.        ALTERNATIVELY, AS TO COUNT II, for contribution for all costs and

 damages incurred by Bridgeton Landfill in connection with OU-3 of the West Lake

 Landfill Site, including pre-judgment interest thereon as allowed by law, that exceed




                                            -13-
Case:
 Case:4:20-cv-01240-PLC
       4:20-cv-01486 Doc.Doc.
                          #: 1-2
                              #: 1Filed:
                                     Filed:
                                         10/14/20
                                            09/11/20Page:
                                                      Page:
                                                          1414
                                                             of of
                                                                1515
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             36514




 Bridgeton Landfill’s equitable share of the costs for which Bridgeton Landfill is liable

 under any settlement agreements with the United States;

        C.        AS TO COUNT III, for a judicial declaration that Missouri Asphalt is

 jointly and severally liable for all response costs incurred and to be incurred in

 connection with OU-3 of the West Lake Landfill Site consistent with the National

 Contingency Plan, such judgment to be binding on any subsequent action or actions to

 recover further response costs or damages;

        D.        ALTERNATIVELY, AS TO COUNT III, for a judicial declaration that

 Missouri Asphalt is liable for its equitable share of all costs and damages incurred by

 Bridgeton in connection with OU-3 of the West Lake Landfill Site, including pre-

 judgment interest thereon as allowed by law, that exceeds Bridgeton’s equitable share of

 the costs for which Bridgeton Landfill is liable under any settlement agreements with the

 United States;

        E.        AS TO COUNTS I and II, for attorneys’ fees, to the extent provided for by

 law;

        F.        AS TO ALL COUNTS, for all costs and expenses incurred in this action,

 to the extent provided for by law;

        G.        AS TO ALL COUNTS, for such other and further relief as the Court may

 deem just and proper.

                                      JURY DEMAND

        Plaintiff demands a trial by jury on all issues so triable.




                                              -14-
Case:
 Case:4:20-cv-01240-PLC
       4:20-cv-01486 Doc.Doc.
                          #: 1-2
                              #: 1Filed:
                                     Filed:
                                         10/14/20
                                            09/11/20Page:
                                                      Page:
                                                          1515
                                                             of of
                                                                1515
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             36615




 Dated: September 11, 2020              LATHROP GPM LLP




                                        By:    /s/ Sarah E. Lintecum
                                              Ron Hobbs                47669MO
                                              7701 Forsyth Boulevard
                                              Suite 500
                                              Clayton, MO 63105
                                              Telephone: 314.613.2577
                                              Telecopier: 314.613.2801
                                              ron.hobbs@lathropgpm.com

                                              Allyson E. Cunningham       64802MO
                                              Sarah E. Lintecum           66044MO
                                              2345 Grand Boulevard, Suite 2200
                                              Kansas City, Missouri 64108-2618
                                              Telephone: 816.292.2000
                                              Telecopier: 816.292.2001
                                              allyson.cunningham@lathropgpm.com
                                              sarah.lintecum@lathropgpm.com

                                              Attorneys for Plaintiff
                                              BRIDGETON LANDFILL, LLC




                                       -15-
